Citation Nr: 1031028	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected residuals of a left foot gunshot wound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1969. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, continuing the currently assigned 20 percent 
disability rating for the Veteran's service-connected residuals 
of a left foot gunshot wound.  The Veteran disagreed and 
perfected an appeal.

The Board finds that pursuant to 38 C.F.R. § 4.25, the medical 
evidence suggests that the Veteran may be entitled to an 
evaluation using criteria of a separate disability involving a 
peripheral nerve.  Thus, the issue of entitlement to an 
evaluation of a disability involving a peripheral nerve as a 
residual of the service-connected left foot gunshot wound is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left foot 
gunshot wound are manifested by amputation of second metatarsal 
head and most of second proximal phalanx as well as all middle 
and distal second phalanges`, chronic pain that limits the 
Veteran's ability to stand and walk, with a 5 cm jagged, well-
healed, white, slightly raised non-tender scar, and objective 
evidence of injury to the flexor and extensor muscles and tendons 
of the left great toe with mildly decreased strength and range of 
motion.

2.  The Veteran's service-connected residuals of a left foot 
gunshot wound result in mild decreased sensation to light touch 
in the distal aspect of the first and third digits, deformity of 
the third digit and no affect to propulsion or gait.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for service-connected residuals of a left foot gunshot wound are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.71a, 
4.73, Diagnostic Codes 5284 and 5310 (2009).

2.  The criteria for a 20 percent disability rating for service-
connected residuals of a left foot gunshot wound to include 
amputation of the second toe have been met. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5172 (2009); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

3.  The criteria for a compensable disability rating for service-
connected residuals of a left foot gunshot wound to include a 
jagged 5 cm scar have not been met. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7805, 7804 (2009); 
Esteban v. Brown, 6 Vet. App. 259 (1994).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his left foot disability is worse than 
VA has characterized.  Specifically he contends that the RO 
failed to consider all aspects of his service-connected residuals 
of a left foot gunshot wound to include a scar, loss of second 
toe and nerve damage in addition to the loss of muscle and tendon 
capabilities.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The record reveals that the RO provided the Veteran with notice 
regarding the evidence required to establish an increased 
disability rating in a May 2007 letter.  Essentially, the RO 
informed the Veteran that in order to establish an increased 
disability rating, the evidence must show that his service-
connected disability had gotten worse.  In addition, the letter 
informed the Veteran of VA's duty to assist him develop his claim 
by making reasonable attempts to obtain federal, state or private 
records relevant to his claims, and by providing a medical 
examination or opinion, and informed the Veteran of how VA 
determines a disability rating and an effective date in 
compliance with the Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, the Board finds that even if the above letter failed 
to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statement of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified service treatment 
records, post-service VA and private treatment records identified 
by the Veteran.

The record also shows that the Veteran was afforded a VA 
examination in connection with his claim in December 2007.  As is 
discussed below, the Board finds that the examination is adequate 
to rate the Veteran's service-connected disabilities.  
Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claims files.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claims and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40 (2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

Analysis

The Veteran injured his left foot in a hunting accident that 
occurred during authorized leave while on active duty.  The 
accident resulted in a through-and-through 12 gauge gunshot wound 
to the left foot.  The Veteran was service-connected for the 
disability effective the day following his discharge from active 
duty, October 15, 1969.  The Veteran's service-connected 
residuals of a left foot gunshot wound have been rated as 20 
percent disabling since service connection, and are currently 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5310 [Group X] 
(2009).  The Board notes that in previous evaluations, the RO 
used the criteria from 38 C.F.R. § 4.71a, Diagnostic Code 5284 
[Foot injuries, other] to arrive at the 20 percent disability 
rating.  The Veteran essentially contends that the RO has failed 
to assess all of the residuals of the service-connected 
disability, to include the resulting scar, limitation of motion 
and amputated second toe.  The Board further notes that in the 
June 2010 formal brief in support of the Veteran's claim, the 
Veteran's representative requested that the Board remand the 
claim for consideration of secondary aspects of the residuals to 
include the amputation.  The Board will not remand them and 
instead addresses those aspects below under the mandate of 
38 C.F.R. § 4.25 (2009) and the Court's holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994).
 
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence of record shows that the Veteran's service-
connected residuals of a left foot gunshot wound include 
complaints of chronic pain that limits the distance the Veteran 
can walk and the time he can stand without pain.  The clinical 
evidence shows that the Veteran's second toe was amputated "due 
to deformity caused by the GSW [gunshot wound];" a 4 cm 
irregular thick callous; deformity of the third toe in that it is 
"angulated toward midline and upward;" painful motion and 
tenderness; a "5 cm jagged, well-healed, white, slightly raised, 
non-tender scar;" objective evidence of injury to the 
flexor/extensor muscles of the great toe due to GSW;" mildly 
decreased strength for extension and to a lesser degree for 
flexion of great toe; mild decreased range of motion and strength 
of flexor and extensor tendons; mild decreased sensation to light 
touch in the distal aspect of the first and third toes; and x-ray 
evidence of multiple metallic foreign bodies in soft tissue of 
the left foot and "amputation of the second metatarsal head and 
most of the second proximal phalanx as well as all middle and 
distal second phalanx."

As noted, the RO has previously evaluated the Veteran's 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 [Foot 
injuries, other], evaluating the disability as 20 percent 
disabling.  Most recently, the RO evaluated the Veteran's 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5310 [Group X] 
(2009) and continued the 20 percent disability rating.  The Board 
will address both criteria.

The Board has considered whether the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5280, 5281, 5282 and 5283 were 
appropriate for application in this matter.  The medical 
evidence, however, does not indicate a diagnosis or symptoms of 
claw foot, hallux valgus, hallux rigidus, hammer toe or malunion 
or nonunion of tarsal or metatarsal bones.  For those reasons, 
the Board finds that those diagnostic codes are not applicable.  
Similarly, the Board finds that Diagnostic Codes 5311 [Group XI] 
and 5312 [Group XII] are not for application because the medical 
evidence most accurately describes a disability encompassed by 
the criteria of Diagnostic Code 5310 [Group X].

Schedular rating criteria

 Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 [Foot injuries, 
other], a 20 percent disability rating is provided for a 
moderately severe disability, a 30 percent disability rating is 
provided for a severe disability, and a 40 percent disability is 
provided for actual loss of use of the foot.

Under 38 C.F.R. § 4.73, Diagnostic Code 5310 [Group X] (2009), a 
20 percent disability is provided for moderately severe 
disability and a 30 percent disability rating is provided for a 
severe disability rating.  Under 38 C.F.R. § 4.56 [Evaluation of 
muscle disabilities], a moderately severe disability is described 
as an injury resulting from a through and through or deep 
penetrating wound with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring; and, a 
severe disability is described as an injury resulting from a 
through and through or deep penetrating wound with shattering  
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.

Schedular rating

As described above, the Veteran was examined in December 2007 by 
a VA physician's assistant.  The same examiner also examined the 
Veteran in June 2007.  The examination reports essentially note 
that the Veteran complained of chronic pain in his foot near his 
toes resulting in an inability to walk distances longer than 1/4 of 
a mile or to stand for periods in excess of 15 minutes without 
pain.  The examiner noted a 4 cm irregular thick callous on the 
base of the foot located at the base of the middle toe.  The 
third toe was described to be deformed in that it was "angulated 
toward midline and upward." The examiner did not observe 
swelling, redness or heat, fatigability, instability, weakness or 
lack of endurance.

The examiner also noted objective evidence of injury to the 
flexor and extensor muscles of the great toe that resulted in 
"mildly decreased strength for extension of great toe and to a 
lesser degree, flexion" of the great toe.  The examiner reported 
that the disability did not affect propulsion or gait and noted 
no intermuscular scaring.  Tendon damage was described to 
involved "mild decreased" range of motion and strength of 
flexor and extendor tendons.  

The Veteran was noted to use a cane "at times" or 
"infrequently."  The examiner, however, noted no evidence of 
abnormal weight bearing, hammer toes, hallux valgus or rigidus, 
pes planus, pes cavus or malunion or nonunion of the tarsal or 
metatarsal bones.  Multiple metallic foreign bodies in the soft 
tissues of the distal foot were revealed in the x-ray evidence; 
however no objective evidence of pain or decreased range of 
motion was attributed to them.

Preliminarily, the Board notes that the anti-pyramiding provision 
of 38 C.F.R. § 4.14 (2009) provides that evaluation of the same 
disability under various diagnoses is to be avoided.  Thus, in 
this case, the Board will not rate the same symptomatology under 
the criteria of both Diagnostic Codes 5284 and 5310.  

Both diagnostic code criteria provide for a 30 percent disability 
rating when there is evidence of a "severe" disability. The 
Board observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc." See 
Webster's New World Dictionary, Third College Edition (1988) 871.  
Although the word "severe" is not defined in VA regulations, 
"severe" is generally defined as "of a great degree: serious." 
See Webster's Ninth New Collegiate Dictionary (1990) 1078.  

In this case, the Board finds that the competent medical evidence 
supports a conclusion that the Veteran's disability is moderately 
severe under both Diagnostic Code 5284 and 5310.  The examiner 
used the term "mildly decreased" to describe the Veteran's loss 
of strength of the great toe's ability to extend and noted that 
the loss for flexion was even less than "mildly decreased."  
Similarly, although noting a pain level of "4" out of "10" for 
the chronic pain attributed to the callous and a limited period 
for standing and walking, the examiner noted that the Veteran was 
able to stand for one hour and walk 1/4 mile.  While the Board 
acknowledges that those are reduced abilities, they do not rise 
to the level of severe; they do not exhibit a great degree of 
disability nor a serious disability.  

For those reasons, the Board finds that the criteria for a 
disability rating in excess of 20 percent under both Diagnostic 
Code 5310 and Diagnostic Code 5284 are not met.  For those 
reasons and with the exception of the findings made below, the 
Board finds that a disability rating in excess of 20 percent for 
service connected residuals of a left foot gunshot wound is not 
warranted.

Esteban considerations

As discussed above, except as otherwise provided in the Rating 
Schedule, all disabilities, including those arising from a single 
entity, are to be rated separately.  See 38 C.F.R. § 4.25 (2009); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2009) provides 
that evaluation of the same disability under various diagnoses is 
to be avoided.  As described above, the Veteran has contended 
that the RO failed to consider all medical evidence of his 
gunshot wound residuals.  The Board will do so.

Scar

The medical evidence includes a description of the scar that 
resulted from the Veteran's gunshot wound: a 5 cm jagged, well-
healed, white, slightly raised, non-tender scar.  The Board 
observes that Diagnostic Codes 7800, 7801, 7802, 7804 and 7805 
provide rating criteria for scars.  The rating criteria under 
Diagnostic Codes 7800, 7801, 7802 and 7804 all require visible 
tissue loss or disfigurement, a specific affected area in excess 
of, for 10 percent, at least 6 square inches (39 sq. cm.), or 
unstable or painful scars.  As noted above, the Veteran's scar is 
well-healed and non-tender and involves an area of 5 cm of a 
jagged or non-linear nature.  Thus, the medical evidence of the 
Veteran's scar does not meet any of those criteria. 

Under Diagnostic Code 7805 [Scars, other (including linear scars) 
and other effects of scars evaluated under diagnostic codes 7800, 
7801, 7802, and 7804], the rating official is directed to 
"evaluate any disabling effect(s) not considered in a rating 
provided under diagnostic codes 7800-04 under an appropriate 
diagnostic code."  In this case, the Board has not found any 
medical evidence indicating that the Veteran's 5 cm scar has any 
"disabling effect," disfigurement of the head, face or neck, or 
of an area other than the head, face or neck, of at least 6 
square inches, or an area of at least 144 square inches, or that 
is unstable or painful.  In short, the Veteran's scar does not 
meet any of the criteria listed under the diagnostic codes used 
to rate scars.  For those reasons, the Board finds that the 
Veteran is not entitled to a separate compensable disability 
rating for the scar resulting from his service-connected left 
foot gunshot wound.

Amputation of second toe

The December 2007 examination report states that the Veteran's 
second toe was amputated "due to the deformity caused by the 
GSW."  Under 38 C.F.R. § 4.71a, Diagnostic Code 5172 [Toes, 
other than great, amputation of, with removal of metatarsal 
head], a 20 percent disability is provided for amputation of one 
or two toes.  As noted above, the x-ray evidence revealed 
"amputation of second metatarsal head and most of second 
proximal phalanx as well as all middle and distal second 
phalanges."  Thus, the evidence supports a conclusion that the 
Veteran's second toe, including the metatarsal head, was 
amputated as a result of the gunshot wound.  For those reasons, 
the Board finds that under Diagnostic 5172 and 38 C.F.R. § 4.25 
(2009), the Veteran is entitled to a 20 percent disability rating 
for his amputated second toe. 

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  The Veteran's most recent claim for an increased 
disability rating was received by VA in May 2007. The question to 
be answered by the Board, then, is whether any different rating 
should be assigned for the residuals of left foot gunshot wound 
now under consideration for any period from May 2006 to the 
present.

In essence, the evidence of record includes only the VA 
examination reports of June 2007 and December 2007, both of which 
have been discussed in detail above.  They show that the 
Veteran's service-connected residuals have remained essentially 
unchanged.  That is, the disability was manifested throughout the 
period by chronic pain, limited periods of walking and standing, 
and mildly decreased extension and flexion of the great toe 
without detriment to propulsion or gait.  As discussed in detail 
above, beyond the evidence showing an amputated second toe, there 
were no clinical findings throughout the period under 
consideration sufficient to justify the assignment of a higher or 
lower rating.

Thus, increased disability rating for the Veteran's service 
disability is limited to the additional and separate 20 percent 
disability rating for the amputated second toe effective one year 
before his claim was received by VA.  Accordingly, there will be 
a staged ratings assigned for the amputated toe effective May 16, 
2006.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court imposed a 
three-step analysis to determine whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected residuals of a left foot gunshot wound.  The medical 
evidence fails to demonstrate that the symptomatology of any 
aspect of the Veteran's disability is of such an extent that 
application of the ratings schedule would not be appropriate.  In 
fact, as discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
ratings criteria, and the Board accordingly finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

The second and third questions posed by Thun thus become moot.  
Nevertheless, the Board will briefly note that the evidence in 
this case does not demonstrate any of the factors provided in the 
"governing norms" such as frequent hospitalization or marked 
interference with employment. See 38 C.F.R. § 3.321(b)(1).  In 
this case, there is no indication that the Veteran has required 
frequent hospitalizations for his disability, nor has he claimed 
that he is not able to be employed because of his service-
connected disability.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
service-connected residuals of a left foot gunshot wound to 
include pain, muscular and tendon damage and limited range of 
motion is denied.

Entitlement to a disability rating of 20 percent for an amputated 
second toe of the left foot due to service-connected left foot 
gunshot wound is granted effective May 16, 2006, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a compensable disability rating for a scar due to 
service-connected left foot gunshot wound is denied.


REMAND

As noted in the discussion above, the December 2007 VA examiner 
noted that the Veteran exhibited "mild decreased sensation to 
light touch in the distal aspect of the first and third digits."  
Thus, the evidence indicates that the Veteran had residuals of 
nerve damage that is associated with the service-connected 
gunshot wound.  The examiner, however, did not indicate what 
specific nerve was damaged and did not describe any further 
testing to show the nature and extent of the indicated nerve 
damage.  The Court has held that once VA undertakes the effort to 
provide an examination, it must provide an adequate one.  See 
Barr v. Nicholson, 21 Vet. App. 303 (207).  The Secretary's duty 
to make reasonable efforts to assist in obtaining evidence 
necessary to substantiate a claim for benefits pursuant to 38 
U.S.C.A. § 5103A(a)(1) includes providing an examination that is 
adequate for rating purposes.  It is incumbent upon the rating 
official to ensure that a diagnosis or condition is described and 
supported in sufficient detail for evaluation purposes.  See 38 
C.F.R. § 4.2 (2009).  For those reasons, the Board remands the 
claim back for further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  VBA will request that the Veteran provide 
any further health care treatment records 
pertaining to his service-connected residuals 
of a left foot gunshot wound, and VBA will 
make efforts to obtain any such records 
including any VA treatment records pertaining 
to the Veteran.  Any such records shall be 
associated with the Veteran's VA claims 
folder.

2.  VBA shall provide the Veteran with a 
physical examination by a physician who shall 
review the Veteran's VA claims folder before 
performing the examination.  The examiner 
shall determine whether the Veteran manifests 
a nerve disability in his left foot.  If such 
a disability is diagnosed, then the examiner 
shall provide an opinion whether the 
diagnosed nerve disability is as likely as 
not a residual of his service-connected left 
foot gunshot wound disability.  If such a 
diagnosis can be made, the examiner will 
specify which nerve is affected and describe 
the extent and degree of any diagnosed nerve 
disability.  If diagnostic tests are deemed 
necessary by the examiner, such tests shall 
be completed.  The examiner's written report 
shall be associated with the Veteran's VA 
claims folder.

3.  Upon completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's service-connected 
residuals of a left foot gunshot wound to 
include nerve damage.  If the benefit sought 
on appeal remains denied, VBA should provide 
the Veteran with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


